18‐253 
     Onibokun v. Chandler 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                        
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
 2   Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
 3   Foley Square, in the City of New York, on the 30th day of January, two thousand 
 4   nineteen. 
 5    
 6   PRESENT:   
 7               AMALYA L. KEARSE, 
 8               DENNIS JACOBS, 
 9               ROBERT D. SACK, 
10                      Circuit Judges.   
11   _________________________________________ 
12                                                         
13   Adedotun Onibokun, Eniola Onibokun, 
14    
15                      Plaintiffs‐Appellants, 
16               v.                                                    18‐253 
17                                                               
18   Rick D. Chandler, as 
19   Commissioner/Executive Officer NYC 
20   Department of Buildings/Office of the 
21   NYC Dept. of Buildings, City of New 
22   York, Scott Stringer, (as Commissioner) / 
23   Executive Officer  NYC Comptroller, 
24   Office of the NYC Comptroller, 
25    
26                      Defendants‐Appellees. 
27   _________________________________________ 
28    
29   FOR PLAINTIFFS‐APPELLANTS:                 Jomo Gamal Thomas, Valley 
30                                              Stream, NY. 
31    
32   FOR DEFENDANTS‐APPELLEES:                  Anna Wolonciej (Jane L. Gordon, 
33                                              Dona B. Morris, on the brief), for 
34                                              Zachary W. Carter, Corporation 
35                                              Counsel of the City of New York, 
36                                              New York, NY. 
37    

            Appeal from a judgment of the United States District Court for the Eastern 
     District of New York (Donnelly, J.; Bloom, M.J.). 

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
     ADJUDGED, AND DECREED that the judgment of the district court is 
     AFFIRMED.   

            Appellants Adedotun Onibokun and Eniola Onibokun appeal the 
     judgment dismissing their 42 U.S.C. § 1983 amended complaint as untimely, 
     declining to exercise supplemental jurisdiction over their state law claims, and 
     declining leave to file a second amended complaint.    The complaint alleges that 
     their home was damaged by an unlicensed contractor who was granted a 
     construction permit without proper municipal verification or investigation.    We 
     assume the parties’ familiarity with the underlying facts, the procedural history 
     of the case, and the issues on appeal. 

            We review de novo the dismissal of a complaint pursuant to Rule 12(b)(6).   
     Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir. 
     2012). 

                                               2
       The Onibukuns’ federal law claims are subject to a three‐year statute of 
limitations.    See Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002) (Section 
1983 claims filed in New York are subject to a three‐year statute of limitations).   
These claims accrued when they “kn[ew] or ha[d] reason to know of the injury 
which is the basis of [their] action.”    Veal v. Geraci, 23 F.3d 722, 724 (2d Cir. 1994) 
(internal quotation marks omitted).    The tolling rules governing section 1983 
actions are drawn from state law “unless applying the state’s tolling rules would 
defeat the goals of the federal statute.”    Pearl, 296 F.3d at 80 (internal quotation 
marks omitted).    Under New York law, “[t]he doctrine of equitable estoppel 
applies where it would be unjust to allow a defendant to assert a statute of 
limitations defense . . . [and] will apply where [a] plaintiff was induced by fraud, 
misrepresentations or deception to refrain from filing a timely action” and 
reasonably relied on the defendant’s misrepresentations.    Zumpano v. Quinn, 6 
N.Y.3d 666, 673–74 (2006) (internal quotation marks omitted).1 

       The Onibokuns’ claim accrued when they knew of their injuries—the 
damage to their home, the fines, and the stop‐work order—in 2011.    See Veal, 23 
F.3d at 724.    This action, commenced in 2016, is therefore barred by the three‐
year statute of limitations.    See Pearl, 296 F.3d at 79.    The Onibokuns argue for a 
later accrual or, in the alternative, equitable tolling.    First, they argue that they 
did not learn until 2014 that a Department of Buildings (“DOB”) inspector had 
trespassed on their property prior to issuing the 2011 order and that they lacked 
sufficient evidence until 2014 about the property’s condition.    But this alleged 
trespass has no bearing on the allegations they made in their amended 
complaint, which were, in essence, that the DOB violated their rights by issuing a 
permit without verifying their contractor’s documents, subjecting them to fines 
and a stop‐work order for their contractor’s wrongdoing, and failing to prosecute 
their contractor.    The amended complaint does not allege that the property 
should not have been ordered to be demolished; to the contrary, the allegation is 
that their contractor had “negligently and incompetently collapsed . . . three 
foundation walls” such that “the building could no longer hold any structure” 


1  New York courts use the term “equitable estoppel” to describe, among other things, a 
court’s power to toll the statute of limitations as a matter of fairness.    See Pearl, 296 F.3d 
at 85. 
                                               3 
     
and “became unsafe to the home owners and their immediate neighbors.”    And 
since plaintiffs’ brief on appeal reveals that photographs of the damage property 
taken during the alleged trespass were shown to the Onibokuns at a DOB 
hearing in 2012, they had reason to know these facts in 2012, and their 2016 
complaint was still untimely.    Second, they argue that they are entitled to tolling 
because the Comptroller’s office delayed disposition of a complaint that they 
filed with that office.    However, disposition of that complaint was not a 
prerequisite to filing this suit—and indeed, the Onibokuns seem to allege that the 
Comptroller never reached a final disposition.    Because neither of these 
arguments sets forth circumstances that “induced . . . [them] to refrain from filing 
a timely action,” equitable tolling is not available.    Zumpano, 6 N.Y.3d at 674. 

       This Court reviews de novo the denial of leave to amend as futile.    Smith 
v. Hogan, 794 F.3d 249, 253 (2d Cir. 2015).    Leave to amend is futile when a 
plaintiff cannot cure the deficiencies in his pleadings to allege facts sufficient to 
support his claim.    See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).    The 
additional allegations that the Onibokuns could raise in a second amended 
complaint would not render their complaint timely. 

       A district court’s decision declining to exercise supplemental jurisdiction is 
reviewed for abuse of discretion.    Catzin v. Thank You & Good Luck Corp., 899 
F.3d 77, 82 (2d Cir. 2018).    Because the district court properly dismissed the 
Onibokuns’ federal claims, we find no abuse of discretion here.    See Carnegie‐
Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which 
all federal‐law claims are eliminated before trial, the balance of factors to be 
considered under the pendent jurisdiction doctrine—judicial economy, 
convenience, fairness, and comity—will point toward declining to exercise 
jurisdiction over the remaining state‐law claims.”). 

       We have considered all of the Onibokuns’ remaining arguments and find 
them to be without merit.    Accordingly, we AFFIRM the judgment of the 
district court. 

                                        FOR THE COURT:   
                                        Catherine O=Hagan Wolfe, Clerk of Court 

                                           4